IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-10049
                        Conference Calendar



PEDRO FLORES TORRES,

                                         Plaintiff-Appellant,

versus


ALLRED UNIT MEDICAL DEPARTMENT,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                      USDC No. 7:00-CV-71-R
                       --------------------
                           June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     The district court has certified that the captioned appeal

has not been taken in good faith, pursuant to 28 U.S.C.

§ 1915(a)(3) and FED. R. APP. P. 24(a), and that Texas prisoner

Pedro Flores Torres (#758935) should not be allowed to proceed in

forma pauperis (IFP) on appeal.   Torres has filed a motion to

proceed IFP on appeal, which this court construes as a motion

challenging the district court’s certification.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-10049
                                -2-

     Torres does not show why the bad-faith determination was

erroneous and has thus failed to satisfy the requirements of

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).     The record

fully supports the district court’s determination that Torres has

failed to allege facts to support a claim on which relief could

be granted.   In addition, Torres’s action must fail because he

did not exhaust administrative remedies.       See Porter v. Nussle,

122 S. Ct. 983, 992 (2002).

     The appeal is frivolous; the motion for IFP is DENIED; and

the appeal is DISMISSED.   5TH CIR. R. 42.2.